OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant has been convicted of two counts of robbery in the second degree (Penal Law § 160.10). The only issue presented on this appeal is whether defendant’s motion to sup*932press the evidence found in the car should have been granted. Evidence in the record supports Supreme Court’s undisturbed findings and these findings provide a legally sufficient basis for the determination that the police officers had reasonable suspicion to stop the car occupied by defendant, reasonable concern for their safety in approaching the car with their weapons drawn and ordering defendant and the other occupants to alight, and probable cause to search the interior of the car for a weapon and evidence of the crime.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.